01- i5- 00ZHi.'CH
           kk

       3xi 1HELomOfkpptAh

         Pali ISriliHtEDJU                           FILED IN
            Ve/Am                              1ST COURT OF APPEALS
                                                 HOUSTON, TEXAS

              I                                  MAR 16 2015
      T^idiu/jOncl/jtMHi bblEicJUoiJll        CHRISTOPHER A. PRINE



      bf ikms ttju/ulf iltiAs                CLERK



            XtbpDkJDEAJl
Du l\pf>liw\wid'hvniiAot'/yiAju^muj) PmmtAM^Aiumba. )nmtb-A

   UpoliMo/j hi klsjhf hhrnhmub

                                    nutSiimtDkJ


                                     £Ab\ &A22A Ul/jf




                                             NBBS=I
                                                 MAR 16 2015
                       himhELii Of 1k (Lust

   Did httemhE/lbtlfilDiPmI ShwEbu jIMdi hand MJ/nImrkltd fa A
 Thud rltrpEE ft\m\i DfhhbL Dflhtfl. IhclurltamnJ} Vtnrk As follovdb'
                Hidpi About 5Epkmhe.iL buL wid, uu Hafins fou/uJy,
             lEkAbi PauiSkuEDUdihiud Ihat Mh\iiful\y hpplDptifik
             h\i hcMmahuriEXEltMiati Ca^ol' Di/fuPihp&lytkiAMh,
             QmWmhidt: iOwmllO\fImL liohDffliE hlutDF
             U\l£H hlBuls/ IhouhaurJ l)pllm oiuJuurki Dulthmliiccf
              IhoitikufldoHm >iA//M Ik IuIejuI h bmtt Lawk ki\l
            Df wpmJy"
  DuJuuL tb>WI\, flnulS'iuMEc/d, fablDL kl/is tmi\iit1alDllk IhiiddttjiLL feloM^f
Iffojs/L Of 7heft ofk fow hkcL ftmf ftmhid/j, Athhm nfol imdurlJ/M %l
l,u4\flmtjj}.IlIaIdI \kl/b$EJu7£jut6b Id AIi'ijemesIaiIIil IhllD, "lband
k&ES^E/) (1 AJ/ilC Ibuhd/udeIoIIh? fl/U£.
    DliiJuuL 15,foil> PauIStumeOa/, Id&lbi Timtk filtd k \dh\\ou'Abhcc of
kpptal li\J fjJLbt Mo. IIXD7I3.
     buuiuo Ik kpml f&m.$ hi tAibtkid ,afoltbi JilevJ Evitimet%Jas bbMEMb
7/W PJailh Ef/urJUMturyliMJAhh m\/ES rmlSMaaxl'j? thUfi$:<
1hthfilJuAJ/>/rAjfj'!%LA]Ei/Jh bhto\iEmE\)iiluict hwindes Ik fhlMhtq'.
       1) Ik Ikuklmejdl hi PJittie /lb, Moite, Ihis b tojudusNE E\lidwCL
        lhh\ UkiriLiesliDUAbk mMEs PauISiubt^juS JdAlo?'j htluAldAiAiDCejJLL
   T) The\PM\pkval hit/]hyfht/jzMplAt/i/AAj} il/uudy U/jI>OiI Oil J.lPin IhjEaial
 HMtti '7h&&(LDKidir>NLEiidwtL 7/W Was/j'I AfaMle 1t> fliulSnaaax/Ji
 bdt/iDE A1Tint Of Ifbhli TItaI UuauL\\imtAbl\j mslft Aul]SmcjfodX JMofJ
  "Aflufil lAiJUtmjcL* lu Hit Htninkik /) il h mlesicd TIiaI •
            DmAuoldI lOilclOi /hulS%mc>/i//Mh/, TtAjfolA&faMkcl
          hd&kdAWjJltoM M*frh$.-AiD,hul %l thi hidiMhteutihtutr/H
           IdeaIuI,
  7te/i biadubNt biidaiu. 7k) tlitifuuka/Ablf Ai/d31h*l M^W^aL
kquiztri Ih.lmm efftcUL famA Tv-BmibL&rffeiwti The m,
fihdfvLct fflifikcj/jih'kudlhlmah A:l&j^l2^uWimetM£ju} ICd/uIwJ)
a/£>. leccNb&l- ; Aiud
       Ti.itt \LAkkJli2 SMdjdnh
    i) 7aMLe>)AJp£A/(il fadeSec,J>LMi klhith hpjpli&lD PauIShintoajS,
    tast IAJ OtiidSL Ud. iliUln, ..SldtS "
             it

                  kptuscd ti>Mm,h Ihdl Dfj>a\iisL If /klilh lulfjuJ 7t> Moid
                  bmeul (pi tfidcr Ihdl Jlitkcbi iiums bf%)/idedD/dl\j
              wt brnpfidsMioid
            31 liAU&uiml OlfEUbiddfiDpf^j MMR [kIdmlkiJkjldl
             kmrnejul) Ihc hhi kids The mp^-nNrnd The EApimiiojj
            ffthli/dtiLhfmiful' i/JdLul Hit iftcrlNEtoiibE/ul Of
              Ik 0\kkiEl OfHit ftopahj dbruhf dtpitiiun 7ht fikhua Of
              Ihc P^opedu ftflks Lbe kifuilha huhIs ',
             blhl falpQK DllhtybecliDjdiluhulTe A\toitl^MMiajI b
              PUsurtedJ.fi Ihth^pd^pbltlunied Mld^kMffM.lmJ:
                  §Sf£d^If^B/:.mijJI A/Lidrfdhifkh h:;pA^JhtSppli^Mc.
                  hidhiLhAMt foi roDpLJiki'.'
 Iekas (j\\id A/UaI bdc^BL.31.D   L/) Llucb'idrj htfJXiiul fkhil 7i?AAJ3Atti'DiLl haw FAulSiniqtc/d^ lupod^
    AttOtiJ] foil \ltmw-i IheJ 1/tJ/ti ^Ail 1p hollAl luJl 'A tAl.llpojJ DoIIaiL
    hkJl -ALai's DetoA/ud PiM fAymjul iiu UvuIa! hrmmtal *1&Dl]b6f'Ll,
     Vfwlmudl \/iIas ffihdc ktilhiiJ ItkJ fa) /Wj Of flexjepi of AIdHll
     ftMAiLidiUEp FA^aul. fo hfiuiie/J PudshaauI fo Tmb hwdFuuaIfalc
    31.M,

This btouPJuSNL El/jdeiyfriJheiluijqu^/jb/i/dblym^
\i\a1di b kluAlhlAiAWfoj} AiurJ Also rtssiLS \
            A)lll&] The. •ttmpkiuAul Uurh fad Eom/hdledUJOuld
            \/\lhod5hf]Ldtclll,D]irAul
            ShWnfOill rflid IhcMicnhlt Tlf/dldL%AMfS,
                                        1L


      Dm 1/i/l/, ih7Di5 /kul^Mnemi'J ,Me.Idon hpplifAUAi fa \ld(u\Df
  ihbm fortius /i/ivm/I To TlflMikk Ibi IUjis fdtdAktutj kJdh
  tortus of htLleyJly fliscipvaer/EdiduifjL AkirJSeidtd D/uJhchfaels
   DbhieJ i\\\bhie\i OfIIawls faith/laHmas /)/j/J%eHe>uaU^liiHi^udici*!
  DhkeJCduiI Id fUw\ fj>uAjlyj7f/A$ ,
                                           'I


7ft. tbrit Oftlimdioe^ AiUtdc H.DllbeL. %\idifouui A.HtalW -
 H\ Itfjuim^M lata JIimjIhc Ulk eIa\IAflttlht iii^lDa\l llusUic
kidS\kJf/V) Ihf ApphfAhoU >Hit PbidMiHuua fj>ufl Jflud lldtimndL idlidha
fadlmleiiled,m\iJDudd Mksduel hdaalIssues Ma/Al7pJhefaAl/k
 Of ApwIiLAuVs Coufuaemi/ul Bisb EI/ddc5TiAlllisatA \ldhllu( Dldel
  [/IthLbtiomiJUAliDAJ,
          111 }ht iudAkil East ifouttttid (h) days Afkl UaLi'S App\\ee\llDid
         Fdl \dhlOf llnhen)Etitf)u\ IaJasPdeA'/DiuJ^j.IL.IdjsilheSldlcLj
          b\j duel IhlDueih lii bis)2/rJ klh/VdeU Piled AfrlOlicd foqucslino
          DoiqiddiDjd OfIssues IvhtltSbl^eelf[%L.ddeSDklpml
          AkK\m), Iud l)Ap laid >Dd /W, Lllo&i 7hc &Adi//cP/uq Pouil
          fAkelf AhtkiA)i\MliiJkJ llu,l Ihtieait CDidimtile/J Pfmibusk
          bhlYtsohcyJ pAeJurjl jfesiits MaImM ITo %r faph \\i Dflht
          lehloi's ltdte}QEEHAl\aU dud fklt AfialsSLitd h 'Dlda
          fitiietAJAhuff Issues tobl) bkhsoNeyJMEAU^Ldcdmdb-A.
  The. bu\hLliuEj bud bidml ffiBEl'A hffimei Ah /?MauajcX )u idhlth
lolfSokeJhf bESlUidAleiihsueb )/Jhidl llddurh hUfaiS AtfuAllu/dDEajr^,
  TtL Ebdeol'E/uryi. ihcedu/KL Aftidt lLolhcc.% \
   f)(C) Imuitts lh4idkf£?mi>/'7/uq Ecull /hu^ftttlw. ApplDptmlz klidk I
fiud/idep OfhelydPo/uduHOA-LS Of'/aujr--M-lApild/m^-mtJ5ikdAf-
Atbl Tht bAkholh^Allies flhibhkhufl %Pd\pfha\,dl) (iltcl Thtil P&pottd
fihielmeA Offttis I)lMhlej7^
 7^id\iitdiucj Pouiil'S DtltlMihJAiiadIs /VlAdL tiiddfXbtib.suifiLAi t(A).
 \j]hidi£\iEZ Details Pifol,
         JT/j ThcJjd&Aiul tKx, UlIaIcH^ riopojedPuueJi/uqS offalAud
      PdueJlMca/.s Df fan/ Mas PiledOiuMAXfdmdmj kid 7htL
      btd\litliidq Court \ btlamudAliDid Mas (Y)Afk mdelMloSedio/d
       fffi) Aidd tllLblda bdeimmiidcilwuts 7t.be kidud' bsucrl
       t)hi JmMtEOiS HrhclffLuLi t\ttoi/ihdr,l^ Iht h>ju\Jiedndq PfiUll tDus)
       fftnk AppUDpude tiditlk/d Piudiuns Offat kidCdjueIusEdus E/
       LA\id :Mehk?dhM Mmhld,M0j\s haumfd by /W, Til />
       khtlt Holism H).

 TLLti Aalide ll01l5L(L.%fa)
lib) IjMCjJhAlThLdtllL Df'fj)dl1mdl/hmediAklu/Afla lhcfaDHcftua
   hurt's D*.kEApiiEs lid l/JhiChilfftu\t/ftAkkppwpiukk \iM\ud
   fiiurJi/dfp Off/ielj A/d/J' IbiuddVD/ds Offjwd, SmJlb,'
       D.lhL buffJ DfCViMiAJAl foOtcds kIbpd Df \
          h)df}pllCAt/bA/'j
           &). l\ldMl\ltl)
           £)> blfkl EklltilEb kilhLfj)!d\i!fl)idtticu?dj
           h). Tiltjpt&Eei fitietiu/p Of pA/CfAmdfo/ddaUcjJOfIavJ]Add
           LlFimeJiJdqS of pArt kisidIfijdtluSWkJS bfUd EidlelEflbilht
              bid ]limuq CdufIj Aud
      T), bu/usel fcL the Appli^tdl OH,If Ihe Anptiaul isj]lDcud/idq mSt,
      Tht Appliedu7 \ACi?p\f Op'.
           I\) buliiS iidltUelkpht fjEktiitl/AJfjEoUli I
           i) ftopostd hiiclluep Off/leT DuelbidduJ/cjUi i)(b\/JIAaicJ
           IDliJueJ/jdjs Offal 'AiddbjdE//b)'cjJEfhvJ EidlfiBclkj 7ht bull-
                                    ill

     KtlAloi
 &£>! leJAM t\Hb kit) Oihcl TlcAttdifS 01 h)ltMuc. Aldd LiJdJdLCZbSAld dtkp CAases
      IfIaIdk UiuJud rmisPmeul AiddliifpAulde PUiiAiIiud btkULs li/nf&t's
      dlrjluhry AndUbdeeJml tfrihls lutdiddrudetliojuiDi/e Pvoctis El/ud but
        (bmsLOt'budflUAUtdlLeillolhcldAkiL thtSlAfcOPttXAS Ttidfiy/iL
        UuiifjL^Aks biusliLliDAj.
3.DL       the klboucihl hhe Compelledb hhiuislEiiiAlidDl hisaiEiiudAld I/uAIaI/jfl
       On UdMhtdudiiMlhEfblD/J.kdls fhtiuelded loy llLlAiilidt ILoJlMl.
       tlfi.klhkhliaum 7ht lespaddEdt hflub Appm/uAk \iddlleii///ddi/urp
       DfPacIhudCourdusiojdsE(bd/dob/alhdd the IslhhAyAPkzlhLhAlL
        Iht PAllies Piled llwi Lpcse/J Piudijucp OPfal t)l lid blel 111aid 7lit
         HSHi /7/y Mki Ik Ml 7k bulbs tidtimudAlmu &fWAik bidden
        SuhsEfdiDid %(a) tidkeJi bdmiuAMlSiteid) l/Jhidiedfii Dfuizs fits).
         %IM.(vlE/ kEEOJLdluCjki', 7k HespD/udejuVs fllud L\iLEhdelerE lh
          fippiDpiude Idmllejd Pwd/u/js Offal kdidbhtElusihjj DfLavJAlobkl
                lEhmiOiS,

bM             Iht liSDuelijJI's IsIusaI Id Eompb \hhth Inns U\,d tEl.P.Adide
        IbJiscc, %I) hdlflfeifd 1/ddTi 7hc bishiel Mails buk lo ErausmiI TlUlhL.
        buiii Of tiimuM'TlpipwP %l1lIaIdI'j AppkAlwjd kdfdlLtmds PufoUA/ul
        7d 111.?. AnhdL ll.Dli.StL. %(b). bexAusf :
                         A) Iht IfSiQDiudeAilS llMlimtk Ambua htddikikiiidei Of ApplDpu'dL
                          YdmUfAJ fi'udiAjfp Offad hiddb/ddusiDU DfLa yd i hud
                         ft) lulls bleb hi\tMv\iuM\Qid £flouts Iddi) E/ulejledwudtl
                         Sdtiex-liDtd iff) die lesp/^mfAU (JEuEMisJk bbkifl EJai

                          $Mmk iJiilhl PlirIIul P/ldeiedk the hsp^darl.
          Iht. hisl/ziel tltllrlAS AJ® hulh/oidu to thfd'otb/di/uo/'. foll/bld UaIoI'S
           ipplicubid hi \idfofOf WthbdS folpiiS Aidd flLcso/ifh lid UusaAto, IU0773 v), Aiud
           bfdAidel/rliAJblEiml M\j 1t?lmmefliAlddFt>ihjjml IheApjpiMwjjkddAbided
          \tes)Hrls,^LL iiktesj tbAHAsfs>u,a1t/d&au/s rBS^M,Sd Wl, VulbuMdlc ILE.P.
          M\P\ed\Dl\SeiAlh\,
                                                1SL

  ilespD/uDuu
 HtQl        Iht Iwisldmf Established the LmlAlm/d's faitxl hfilhiid l/Jhieh mpoiuelt/dl
         YYiusl Ail inu AppliMlioids fmi/diil Oflhheejj blpas AiudAppli/yifjojus fPlasI
        bipmeidlerf hIht Eloult ofCuim^l Appals Tt> Ejusuif- Tfirn fbf 'b/uVidfaJ
        biddhltdlDidd PiAims Uouldhe Mimsed'Atidlesfldtfl hi(Hi Upp/WpZ/Alf-
   bpfEbl Effieiejuod ,- A/ud Iaifjulss .
%0i libpouduil tleAily Pbudd fj)idlmejil&7>PM\!wdhlsi Unifiesblue/:i' falntil'Issues
        Maid Tplht Licplily DHht hlAki's Ikltmeculibjj IIiaIhlttdfo hthHM       '%St>bnJt)LUl ISKmiLOfifhe.pA&ilhA\ Ihdt is tklkl DllttltASDidAklt 7fcll£)L
     Of deliDid Due. \u Idaleft's Applie/iMid fix '\dndDfHams blpus lidEauseA/a
     ll%DliS'A tfid \idhuh AudAih HespoiudeJdl'i> hpucpiiAle \idkil\ejdPiiudijdcp E>f
      hds AiddbjuElus)Did DfbvJ,
          1n >(Lode &f Em,)idAl hiof All JLoi Lt\lEM )L\}biOAj PdAliiuCj lolhtUdizit
           MIhhtjuS blj/us Musi k.dV\cs\ pA^DnbU tlEidSlmdesiIaJ01/del EoEjdf
           Effert Id %l HwieJ\f fael Pilolezls 7k llatiJs OfOil hlsojdSHLilddn
           bdid Lihlh iDsrf Et iAulL^Ein iLI^VdsdHN Pltk.Liieu.fyA.Ttoi)
           LJht PaincsL Of A\dml Of'Habeas b?pa± is hOhlniMhl^padf hd
            tdkd'Nt- ADurlieAlii/d DfAprtscAjls liqhls 7p LibnAlicd fan)
            IHind hsluiul (fikuf, hLfllfdnf ¥1//m/u/, mi iKiA enAtittii
             SI lidid 13b (im) PPTlhe- MbfpuipoSL PPlhe- bidEflUmS
             (jMi& bid loSdeJiiiAvi hPeisdaJ's fedo/P/ fam bdejut/E/dJ/ii
             \lioldlOld Of LDklS'ldutlDUM EIUA2Aid7ffS,
W     rXesprndz/af\i\ihblhai E&pntLiU As msidiHtafJudeiE iZutfidHdUJii^iaAl
     Dmd Coud Dflima Pomuh, 7e/as ih/b AUiidisfn/J fhly 7i> Mftic
     hppiDpuhle Mihlltu fiiddi/ueis E)f'fal Ejuei'faElusion ofIauJ fid kJjld
     DfHhlneos fmpiis WeUrJi/uas fid tin li/ut IdM/ldicus MIoEalttl(hy faislalu&L
     didd faPowt Allodia DuIile IdipesalUpt)nj 7hfdudqpfafaj iiisuA/ul
     To Tl.Pd.Mtrdt ILoilJee, if/jJjdkid/ietiesp&deidAij/ite
     To Pddt Didlulus!ice AiudPIaIilJW/_ 7baIftulh IM lis Pk dhlApfa
      Plben ille/idJhliFAiidl.
H.OSy ktspD/uekjdl hes failedfkfiueJfoli/itdy fidAif flppMphde fiiudiuCp Dffal
      kidfaffasiDUS 0/'/Ai/d.AilutuipeeJ'pnvsuAidl hUcP.fipi I1M.,^el it),
      llAenivlt.spQ/ddejd) PoAipliert,lipjtj pflhelledfile/lTefpp/IAidd7he HfJAbl'J
      kpplitAiiouJIdoulJfale herid TieAidsmdfal7e 1fiL faiil 07'kfrnutl AwiaL
      k 7k bhhrf dial Mli/miml %isuAud To lE.fJ.Midt HMxcifol
      kef ItkloL liJbdd Heeuve Alotiee, mm fhefoudOfdlifohuMlJlpptAld
HM        ks is Elena focm lelAlors hppliejdiojj fa 1/JpilEfit/thfjis fapus hull
      klhthed Xlevdb Disctuejesl'bMide/iicfPleklbl D/dhdiezU bjfidheis fadfdlp
      kind Coiddlilidiou/dk Ejdlilltd, fa Lhrnlmu fa/pi illuffil Pidu^d As
      EiMelikudu As dsulfjjt})p, >
      PmuAidl I/O XfllMdbltSec i fb),lk ftwufhjfls Mea/s Ape
      faazld idhAd'AilL Aiddis iiu ^ieIaPdu fflis fflij,mleml bulies ifhjfd
       ihul) Lfi^h Of IkSkk Of7eM^
Lim       lrtppiLielfj/1/, Vnewliidepudcp.tlMlk JudieiAl{bidweil'Ee/AIPfHdBiS CouuHp
      TEiii\, IflMbeEiEMdal fa Ifa PIaccD/'bmuueM AJJumud, laQiu. fesuUa.
      .hut r^jti^pEi lOfl. JeusLj. %^j T^z.                             \

                                  mf£p
                \kiliEMOVE,PRAISEhitilbffibilElAIDlAulShwpau,
        llbde.fotf-ez.lidm / Due Picesss Aidd Due EbuT&e fJUl/d. ks Muded hi 7.E.E, P.
khtle. 11.011 see, %(E). IdPteh laiiMLS 7/W llitdksmjdejut' 77Ub kpppoppj/dei
fiiddiutp EffflelAiddfoidedusiD/UJ. Of Ia\aJIhlEAiiSLAJ&drtDKi-A JUDeftieiz
 TJlAid k\l)Ay NtWfr /%ckp fflei 7/il Itspfdueicjdt Eiukpirtib MeL DESiepdApiufi
Issue*, pumadl to lltP.M. IIliISol. tttlLd %d MIor bmmhl
7hs bhaAtivjuUdEtDcdPftdh ElA/dhAjJubUidiAlb wdAileel.
                                                     "/
         IhIaIoe mp Pbiki tllfh- b(2trlnuei IpspoiJadltoPPIaIic hpf)ik)pmleL
 fiiudi/dEp EffiiflAurdLuElusiE/dd eJLauiIAiudEnleidd PiiddiiuEp IuEai/je
 lilvltfom, AiucltheKAdii hfl IfSpePAjde^fj Mt? Tlul RtttAdh 7he
  bihlsie) LltlllPwfM EiAUS/nidiidj uIaIlPIs llpntlfAhjJ AUEllffdfrJ2EEDfds
  7v1he fault Df EpiMjuaIJ/MAhdk.?Jdhd flkui/dei Ihi bistiiflEIeiIl
  7o7lAidSMll 1cIaId?IS UppllfAlio/i/ Allt)iUf] l/Jlltl IllUtUlcd liffiuLs
   AsledjuiiEd Llri\jd iliPWAul 7t> 1.LEZHpIicIe ibllStcJ (D).
                                                           "dub/hdled
                    ^Mdbiid DedAhdiE/id


    Hi iulShMm/JrA 7k IiIaIior id iht Jlhttve. sldeJ Eaiul ElAJ/J
blitiff pUStulip 1/UEAf.mAkt/liiJ 7/tL 7I)LidAJo UEeJau fJ/Uf/ct /Mf///d
Offflljuw 7hd 7b The hesloffMp ^UDin/UclaL JhJf/JtilafjLelfatbJlAkrJ
haiiiu All 7iul Aiurl'LDilAP-),

   Jliended Daj%l\ %e„, IJlk              iU/ y jQdAlcL       t2DlS
                                            Pi
?AulSl
    )TuEAF.£>/u



      Tikbit


                                         OlbEl

                  PiU Ihis Daj, Piiede. Idbe.hmdi tilt Poitnaiun L/aLiS Applied/I/daS fk
        l/ifo/ofAAAiidA/yias.Ajjd/l AflfieuJis Totlie CduvI 7tlAl7lu6A/yie.EjfiDulrJ
        he.,

        .                        L%A>LdEfJ

                   11ids IHOlftME DlDEiTEJ) THAI The ?PesidiiuEjd)udcp^
                Mh StudiesaIMibtlPoud Eftll/Ms foujulp 1lMSH/ttmdidedy
       PPIaIil kpmphAte \iJvdltu liidd/iu/u EffArd AiddLOjuEfusijul) fdfldvJ.
       Mlhi five. Ijajs
                    r
                        Qlltz tk Da k this DibEH Js^ues

               dimmedOld tP\s Ik<                  byAt                   /2l

                                                            TJudDejs, JJueht
                  LmifmiE obopMiEE

   sjZ lAnldl/mmJ lio Paeh Ieil\L Thai Ik Guium! ffytf
The. kboML fpp]/ieddiD/d fm \Ai\ul[)(h/lAuddMs fits bexu Sed\/td'D/u[
7k Pd/jRI oPkppeu/s Pf 7fXAs iPitvdmjLjudejt,W/idudiud bbkitl
 LdliiId-lciMii CaiidfaJejA<> %judnilpAvJiej by PlACimS/i/yie. //ufliL
                                                                     '7£_

 linli'hcfjkleA ETIa/I l/iii'lfi mml PusIaul Affixed'EOdn< PoiiAdAiddlo \
 •The PeyiPf DP Uppers fd7nA\ ,fm 7L Ffpd IUIn^ 1EJJeMs.
kmuhk Plfdi ,Phn. A. Mju *>m fsmdiLL d. / lifiinLd^A^ r^dD/T?^
Didtks lit kit KkAicd dHlh         i tils'
                                              u,         I            §




                        •\        I •it•'   1*X   J*         •I   i

                             i    i         IS 2.
^ r=>
  . . - gx
        ,-.*» • j^.
                S^    i , ; 11               t*» •&
                                             *» PI       it*
                                                             i 'k



                                                  Htf.




                      I'd                     ^/////
                      v 11 u«t III
                      : i1       iM          1 hit 1 i
                             d i Hi Ik
               s      V\ \\\\\\\\V:
    I's* fe>                     •'id in
        ^
         fr           Y                       Vi)